Citation Nr: 0821754	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-16 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a claimed upper 
jaw/dental injury, to include eligibility for outpatient 
dental treatment.  


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to May 
1946.  

This case comes before the Board of Veterans' Appeals (Board 
or BVA) on appeal of an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The Board observes that in the August 2005 rating decision 
the RO also denied the veteran's claim of entitlement to 
service connection for jungle rot of the hands and feet.  The 
veteran initiated an appeal of that denial.  However, in his 
VA Form 9, the veteran checked the box indicating that he did 
not wish to appeal all issues listed on the statement of the 
case, but only wished to appeal the denial of service 
connection for a jaw injury.  Thus, the jungle rot issue is 
not in appellate status.  38 C.F.R. § 20.204(c) (2007).  See 
Hamilton v. Brown, 4 Vet. App. 528 (1993) ("where ... the 
claimant expressly indicates an intent that adjudication of 
certain specific claims not proceed at a certain point in 
time, neither the RO nor BVA has authority to adjudicate 
those specific claims, absent a subsequent request or 
authorization from the claimant or his or her 
representative").

The veteran has indicated that he suffers loss of masticatory 
function and injury to the gums as a result of a dental 
appliance which replaces the service-connected tooth number 
10.  Such a secondary claim has not been adjudicated by the 
agency of original jurisdiction, and is referred back to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran has not lost any teeth as a result of loss of 
substance of body of maxilla or mandible, and does not have a 
service-connected compensable dental disability or condition.

2.  Other than the service-connected tooth number 10, there 
are no dental conditions or disabilities resulting directly 
from combat wounds or service trauma.  


CONCLUSION OF LAW

The requirements for service connection for a dental 
disability involving any tooth other than number 10 have not 
been met.  38 U.S.C.A. §§ 1110, 1712, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.381, 4.150, 17.161 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a jaw/dental 
disability, to include for treatment purposes.  The Board 
will initially discuss certain preliminary matters, and will 
then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, including 
notice that he should submit any pertinent evidence in his 
possession, by letter mailed in June 2005, prior to its 
initial adjudication of the claim.  Although the veteran was 
not provided notice of the type of evidence necessary to 
establish disability ratings or effective dates until March 
2007, after initial adjudication, the Board finds that there 
is no prejudice to him in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Following the provision of the required notice and 
the completion of all indicated development of the record, 
the RO readjudicated the veteran's claim in April 2007.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or 
reason to believe that the ultimate decision of the RO on the 
merits of the claim would have been different had VCAA notice 
been provided before the initial adjudication of the claim.  
Moreover, as explained below, the Board has determined that 
service connection is not warranted for the veteran's claimed 
upper jaw/dental disability.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide notice with respect to those elements of the claim 
was no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records, 
service personnel records, and pertinent VA medical records 
have been obtained.  The RO has made extensive efforts to 
obtain private treatment records, and additional service 
treatment records as recorded in the claim file.  There is no 
indication that additional pertinent records exist.  

In sum, the Board is satisfied that the RO properly processed 
the claim following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claim were insignificant and non 
prejudicial to the veteran.  See Bernard, 4 Vet. App. 384.  
Accordingly, the Board will address the merits of the claim.  

Legal Criteria

The regulations governing dental claims make a fundamental 
distinction between "replaceable missing teeth" or 
periodontal disease, and teeth lost as a result of "loss of 
substance of body of maxilla or mandible."  See Simington v. 
West, 11 Vet. App. 41 (1998).  Only the latter are to be 
considered disabling for purposes of service connected 
compensation.  Treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service connected solely for the purpose 
of establishing eligibility for outpatient dental treatment 
as provided in 38 C.F.R. § 17.161.  

Outpatient dental treatment may be authorized by the Chief, 
VA Dental Service, for the following categories:

Class I--those having a service-connected compensable 
dental disability or condition;

Class II (1)--those having a service-connected 
noncompensable dental condition or disability shown to 
have been in existence at time of discharge or release 
from active service, which took place after September 
30, 1981, may be authorized the one-time correction of 
the service-connected dental condition if they had the 
required days of service and make application for 
treatment within 90 days of discharge;

Class II (2)--those having a service-connected 
noncompensable dental condition or disability shown to 
have been in existence at time of discharge or release 
from active service, which took place before October 1, 
1981, may be authorized the one-time correction of the 
service-connected dental condition if they had the 
required days of service and make application for 
treatment within one year of discharge;

Class II (a)--those having a service-connected 
noncompensable dental condition or disability 
adjudicated as resulting from combat wounds or service 
trauma.  For the purpose of determining whether a 
veteran has Class II (a) eligibility for dental care, 
the term "service trauma" does not include the intended 
effects of treatment provided during service.  
VAOPGCPREC 5-97.

Class II (b)--those having a service-connected 
noncompensable dental condition or disability and who 
had been detained or interned as prisoners of war for a 
period of less than 90 days;

Class II (c)--those who were prisoners of war for 90 
days or more;

Class II R (Retroactive)--any veteran who had made prior 
application for and received dental treatment from VA 
for noncompensable dental conditions, but was denied 
replacement of missing teeth which were lost during any 
period of service prior to his/her last period of 
service;

Class III--those having a dental condition 
professionally determined to be aggravating disability 
from an associated service-connected condition or 
disability;

Class IV--those whose service-connected disabilities are 
rated at 100% by schedular evaluation or who are 
entitled to the 100% rate by reason of individual 
unemployability;

Class V--a veteran who is participating in a 
rehabilitation program under Chapter 31 of 38 U.S.C.;

Class VI--any veterans scheduled for admission or 
otherwise receiving care and services under Chapter 17 
of 38 U.S.C. may receive outpatient dental care which is 
medically necessary.  See 38 U.S.C.A. § 1712; 38 C.F.R. 
§ 17.161.

The following principles apply to dental conditions noted at 
entry and treated during service:

(1) Teeth noted as normal at entry will be service 
connected if they were filled or extracted after 180 
days or more of active service.

(2) Teeth noted as filled at entry will be service 
connected if they were extracted, or if the existing 
filling was replaced, after 180 days or more of active 
service.

(3) Teeth noted as carious but restorable at entry will 
not be service connected on the basis that they were 
filled during service.  However, new caries that 
developed 180 days or more after such a tooth was filled 
will be service-connected.

(4) Teeth noted as carious but restorable at entry, 
whether or not filled, will be service connected if 
extraction was required after 180 days or more of active 
service.

(5) Teeth noted at entry as non-restorable will not be 
service connected, regardless of treatment during 
service.

(6) Teeth noted as missing at entry will not be service 
connected, regardless of treatment during service.  38 
C.F.R. § 3.381(d).

The following will not be considered service connected for 
treatment purposes:

(1) Calculus;

(2) Acute periodontal disease;

(3) Third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active 
service, or was due to combat or in-service trauma; and

(4) Impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth 
developed after 180 days or more of active service.  38 
C.F.R. § 3.381(e).

Teeth extracted because of chronic periodontal disease will 
be service connected only if they were extracted after 180 
days or more of active service.  38 U.S.C.A. § 1712; 38 
C.F.R. § 3.381(f).

Analysis

The Board notes initially that, although the veteran has 
mentioned that he received exterior facial wounds in 
connection with in-service dental trauma, it does not appear 
that he is seeking service connection for such facial wounds.  
In an undated letter (not date stamped by the RO), filed 
prior to the August 2005 rating decision, the veteran 
described his facial wounds as minor.  He has not described 
any current disability resulting from these wounds.  His 
claimed secondary gum injuries are discussed in the 
Introduction.  The issue before the Board appears to be 
limited to an upper jaw/dental disability.  

Moreover, the evidence here does not show, nor does the 
veteran appear to contend, that he suffered loss of substance 
of body of maxilla or mandible during service, such as would 
indicate a claim for service connected disability 
compensation and a schedular rating.  

The Board acknowledges that the veteran has used conflicting 
terminology in reference to his upper jaw, indicating in June 
2000 that he was seeking "compensation" and indicating in 
June 2005 that he was seeking a "service connected rating," 
in the same June 2005 submission, he stated that 
"treatment" for the mouth should be authorized.  He has 
also stated in February 2005 that he was seeking "100% 
dental care."  In a statement attached to his VA Form 9, the 
veteran reiterated that he was seeking dental assistance 
only.  

In a situation such as this where conflicting terminology is 
used, the Board looks to the substance of the veteran's 
contentions.  The veteran has never referred to the actual 
provisions of the rating schedule, nor has he asserted the 
type of disability that would be compensable under the rating 
schedule.  Indeed, neither the service treatment records, nor 
the post-service records indicate the type of injury or 
current disability that would be compensable under the rating 
schedule.  See 38 C.F.R. § 4.150.  Therefore, the Board 
specifically finds that service connection for compensation 
purposes is not in order.  

As noted above, the essence of the veteran's claim is that he 
is seeking treatment for the results of dental trauma, which 
he claims to have incurred during service.  In terms of 
current disability, on VA dental screening examination in May 
2005, the examiner noted that while teeth numbered 9 and 11 
didn't appear to be carious clinically, there were abrasions 
on tooth number 11.  The fixed bridge replacing tooth number 
10 was found to be intact.  The examiner did not opine as to 
the cause of the abrasions, but stated that since the veteran 
uses an electric toothbrush, he will not likely make the 
abrasions deeper.  The examiner noted numerous carious teeth, 
and found that tooth number 31 would need a crown 
lengthening, possibly a root canal and a new crown.  

With respect to the classes of veterans enumerated above, the 
Board has determined that there are two potentially 
applicable classes in the veteran's case: Class II (2), those 
having a service-connected noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service; and Class II (a), 
those having a service-connected noncompensable dental 
condition or disability adjudicated as resulting from combat 
wounds or service trauma.  

With respect to Class II (2), veterans having a service-
connected noncompensable dental condition or disability shown 
to have been in existence at time of discharge or release 
from active service, eligibility under this category provides 
a one-time correction of the service-connected dental 
condition if the veteran had the required days of service and 
made application for treatment within one year of discharge.  

Service treatment records show that, at entry into service, 
the veteran had caries on teeth numbered 2, 3, 14, 18, and 
31.  Teeth numbered 1, 16, 17, and 32 (wisdom teeth) were 
shown to be not present.  Tooth number 10 (which is already 
service connected) was shown to be carious and nonrestorable.  
There was no notation of any problem with tooth number 11.  
At separation from service in 1946, the teeth noted as 
carious at entry were all noted as filled, with the exception 
of tooth number 10, which was noted as having been extracted.  
Tooth number 11 was noted as an attachment point for the 
fixed bridge necessary for repair of tooth number 10.  In 
addition to the separation examination, records of dental 
treatment specifically record the filled carious teeth, and 
note the extraction of tooth number 10.  An entry dated 
January 1945 describes "[e]ssential dental treatment, 
operative and prosthetic, complete this date."  This 
logically refers to the crown and bridge installed to replace 
tooth number 10.  There is no specific reference to tooth 
number 11.

The Board observes that Class II (2) requires discharge from 
active service before October 1, 1981, which is satisfied in 
this case.  The veteran left service in 1946.  Also among the 
requirements for Class II (2) eligibility for one-time 
correction of the service-connected dental conditions is that 
the veteran makes application for treatment within one year 
of discharge.  In this case, the veteran did not make 
application until May 2000, more than 50 years after 
discharge.  

The Board notes that 38 U.S.C.A. § 1712(b)(2) provides that a 
veteran who is to be released from service shall be given a 
written explanation of the eligibility requirements for VA 
outpatient dental treatment.  The explanation shall be signed 
by the service member, or shall include a certification that 
the member refused to sign.  The Court has held that, if 
there is no certification of record, the time limit is not 
considered to have begun.  See Mays v. Brown, 5 Vet. App. 
302, 306 (1993).  However, 38 U.S.C.A § 1712(a)(2) became 
effective in 1981 and was held to be inapplicable to veterans 
who were released from active duty prior to this time.  See 
Woodson v. Brown, 8 Vet. App. 352 (1995).  Accordingly, the 
holding in Mays is not applicable in the veteran's case.  

Most significant in terms of the veteran's qualification 
under Class II (2) is the fact that the only tooth shown to 
be damaged at separation is tooth 10, for which service 
connection has already been granted, and repair has already 
been made.  While tooth number 11 is shown to be involved in 
the prosthetic repair of tooth 10, it is not shown to be 
damaged at separation, nor is there any dental condition or 
disability of tooth number 11 shown to have been in existence 
at time of discharge or release from active service.  

With respect to eligibility under Class II (a), those having 
a service-connected noncompensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma, the Board notes that the veteran does not 
contend that his dental trauma involved combat.  Indeed, the 
veteran indicated in his notice of disagreement that the 
injury occurred in a training accident, as a result of an 
explosion which blew out one tooth and chipped two others.  
He did not specify the teeth affected.  As discussed above, 
service connection has been granted for tooth number 10, 
based on dental trauma affecting that tooth.  While the 
evidence does not show that tooth number 10 or any other 
tooth was "blown out," tooth number 10 was extracted in 
service.  However, the report of examination at discharge 
does not show any additional tooth damage.  In particular, it 
does not record any chipped teeth.  The Board finds it 
particularly significant that a January 1944 request for 
prosthetic dental treatment details the fracture of tooth 
number 10; however, tooth number 11 was mentioned only in 
terms of there being an edentulous space between 9 and 11.  
There was no chip or fracture noted for either tooth.  

Thus, tooth number 11 was shown to be in good condition at 
entry into service, but was shown only to the extent of its 
use in restoration of tooth number 10 at separation.  For the 
purpose of determining whether a veteran has Class II (a) 
eligibility for dental care, the term "service trauma" does 
not include the intended effects of treatment provided during 
service.  VAOPGCPREC 5-97.  

With respect to the explosion cited by the veteran as the 
source of his dental trauma, there is no reference to it 
anywhere in the service records.  While the veteran is 
competent to describe such an event, as well as any 
observable resulting damage, his account is in direct 
conflict with the medical evidence, at least to the extent of 
any alleged chip or fracture of other teeth.  Indeed, the 
veteran's accounts are not consistent with one another in 
terms of damage.  In his notice of disagreement, he stated 
that one tooth was blown out and two other teeth were 
chipped.  By contrast, in an undated letter received in July 
2006, the veteran stated that one tooth was cut in half.  No 
chipped teeth were mentioned.  While the Board does not doubt 
the veteran's account of the explosion, his accounts of the 
resulting damage are not given significant probative weight 
in light of his inconsistent statements and the clear 
conflict with the medical evidence of record.  This is not a 
case where an absence of treatment records leaves only the 
veteran's contentions to guide the Board.  In this case, the 
veteran's teeth were examined on several occasions during 
service, and the records of those examinations conflict with 
his statements.  

To some extent, the veteran appears to be raising an argument 
couched in equity in that he is contending that since he has 
suffered from an acknowledged dental trauma to tooth number 
10, he should be provided complete dental care for all of his 
teeth.  However, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  The law regarding dental claims is very specific as 
to the types of injuries that can be service connected, and 
the extent of treatment that can be provided.  The veteran 
does not meet those requirements.

In sum, the evidence does not support the veteran's assertion 
that he suffered damage or trauma to any tooth other than the 
service-connected tooth number 10 during his military 
service.  Service connection for treatment purposes of 
additional teeth is therefore not in order. 

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for an upper jaw/dental 
disability is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


